United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10955
                        Conference Calendar



JOHNIE WISE,

                                     Petitioner-Appellant,

versus

L.E. FLEMING, Warden, Federal Medical Center - Fort Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-224-Y
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Johnie Wise, federal inmate #82281-079, appeals the district

court’s dismissal of his 28 U.S.C. § 2241 petition.     A jury

convicted Wise of two counts of threatening to use a weapon of

mass destruction and aiding and abetting.     United States v. Wise,

221 F.3d 140, 147 (5th Cir. 2000).   The district court sentenced

Wise to concurrent terms of 292 months of imprisonment and five

years of supervised release.   Id.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10955
                                 -2-

     Wise asserts that his 28 U.S.C. § 2241 petition satisfied

the criteria necessary to proceed under the “savings clause” of

28 U.S.C. § 2255.    He contends that his petition raised a novel

issue concerning the Government’s alleged failure to establish

commercial injury.   Wise asserts that commercial injury is an

essential element of the crime of conviction.   He argues that

novel claims can never be procedurally barred and that 28 U.S.C.

§ 2255 is inadequate or ineffective because it does not offer a

remedy.   He contends that the district court’s dismissal of his

petition amounts to an unconstitutional suspension of the writ of

habeas corpus.

     Wise has not met his burden of showing that the remedy

provided under 28 U.S.C. § 2255 is inadequate or ineffective to

test the legality of his detention.    Wesson v. U.S. Penitentiary

Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002), cert. denied,

537 U.S. 1241 (2003).   He has not identified a retroactively

applicable Supreme Court decision which establishes that he may

have been imprisoned for conduct that was not prohibited by law.

He has not shown that his claims were foreclosed by circuit law

when the claims should have been raised, i.e., at his trial, on

appeal, or in an initial 28 U.S.C. § 2255 motion.    Wesson, 305
F.3d at 347.

     We have rejected previously Wise’s Suspension Clause

argument.   See id. at 346-47.   Accordingly, the judgment of the

district court is AFFIRMED.